



Exhibit 10.22







FIRST AMENDMENT

TO

LOAN AGREEMENT







This FIRST AMENDMENT (this “Amendment”), dated as of May 14, 2004 (the “First
Amendment Date”) by and among FIRST ALBANY COMPANIES INC., a New York
corporation, with its principal office and place of business as of the date
hereof at 30 South Pearl Street, Albany, New York 12207 (the "Borrower"), and
KEYBANK NATIONAL ASSOCIATION, a national banking association organized and
existing under the laws of the United States of America, with an office for the
transaction of business as of the date hereof at 66 South Pearl Street, Albany,
New York, 12207 (“Bank”) to the Loan Agreement RE: $20,000,000.00 TERM LOAN, by
and among Borrower and Bank (the “February Credit Agreement” or the “Original
Agreement”).  Borrower and Bank are referred to individually in this Amendment
as a “Party” and collectively as the “Parties”.







W I T N E S S E T H:




WHEREAS, the Parties entered into the Original Agreement (the Original
Agreement, as amended by this Amendment, is hereinafter referred to as the
“Agreement”), pursuant to which, among other things, the Bank agreed to provide
a $20,000,000.00 Term Loan to Borrower in order to provide financing to the
Borrower for the acquisition of all of the issued and outstanding shares of
stock of Descap Securities, Inc.;




WHEREAS, the Parties desire to amend the Original Agreement as hereinafter set
forth.




NOW THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the Parties agree as follows:







ARTICLE I




DEFINITIONS

1.1

Original Agreement Definitions.  All capitalized terms used in this Amendment
but not defined herein shall have the meanings given to them in the Original
Agreement. In the event of a conflict between the definitions contained in this
Amendment and those contained in the Original Agreement, the definitions
contained herein shall prevail.




ARTICLE II




AMENDMENTS TO ORIGINAL AGREEMENT AND CONSENT

2.1

Amendments to Section 5.04 of Original Agreement.

(a)
                                                                                                                       

Section 5.04(a) of the Original Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:  Minimum EBITDAR.  Maintain a
trailing twelve (12) month EBITDAR of not less than $22,500,000.00 as at the end
of each fiscal quarter based on the preceding trailing twelve month period.
 EBITDAR is defined as earnings before interest, taxes, Lease Expense,
depreciation and amortization.  Provided, however, that for and only for those
periods ending March 31, 2004, June 30, 2004, September 30, 2004, December 31,
2004 and March 31, 2005, EBITDAR is defined as earnings before interest, taxes,
Lease Expense, depreciation and amortization plus Excess DesCap’s Officer’s
Compensation.  Excess DesCap’s Officer’s Compensation is defined as DesCap’s
officer’s compensation in excess of contractual compensation for the periods
ending March 31, 2004, June 30, 2004, September 30, 2004, December 31, 2004 and
March 31, 2005.




(b)
                                                                                                                       

Section 5.04(b) of the Original Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:  Operating Cash-Flow to Total Fixed
Charge Ratio.  Maintain a ratio of operating cash flow to total fixed charges of
not less than 1.15 to 1.00 as at the end of each fiscal quarter based on the
preceding trailing twelve month period.  Operating Cash Flow is defined (i) for
the periods ending March 31, 2004, June 30, 2004, September 30, 2004, December
31, 2004 and March 31, 2005 is defined as net income less any other
non-recurring income plus depreciation/amortization, plus Lease Expense, less
Cash Dividends plus or less the Annualized Effect of Income Tax and (ii) for all
other periods as net income less any other non-recurring income plus
depreciation/amortization, plus Lease Expense, less Cash Dividends.  Excess
DesCap’s Officer’s Compensation (Net of Tax) will be added to operating cash
flow for and only for those periods ending March 31, 2004, June 30, 2004,
September 30, 2004, December 31, 2004 and March 31, 2005.  The Annualized Effect
of Income Tax is defined as the positive or negative difference between (i) the
combined federal and state income tax rate(s) payable by the Borrower multiplied
by the taxable income generated from DesCap’s operation for the period in
question and (ii) the reserves taken by or on behalf of DesCap for the combined
federal and state income taxes payable by DesCap as a result of its operations
over the same period.  Total fixed charges are defined as Interest Expense, plus
Lease Expense plus current maturities on Long Term Debt/current maturities on
long term Capital Leases plus maintenance CAPEX.  Maintenance CAPEX is defined
as CAPEX without a corresponding debt or lease financing for the twelve month
period under consideration.




(c)
                                                                                                                       

Section 5.04(c) of the Original Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:  Modified Total Funded Debt to
EBITDAR Ratio.  Maintain a modified total Funded Indebtedness to EBITDAR ratio
of less than 1.75 to 1.00 as at the end of each fiscal quarter based on
preceding trailing twelve (12) month period.  Modified total Funded Indebtedness
is defined as Funded Indebtedness less Short Term Line Financing secured by
marketable securities.  Notwithstanding anything to the contrary contained
herein, the Borrower’s failure to meet any of the above Financial Covenants
shall constitute an Event of Default only if the Borrower fails to cause the
covenant violated to be brought into compliance within forty-five (45) days of
the date written notice of the Borrower’s failure to meet a Financial Covenant
is given to the Borrower by the Bank.  The Borrower’s compliance with the
Financial Covenants over a trailing twelve month period that includes any
reporting period ending before or including the Closing Date (each a “PreClosing
Date Reporting Period”), shall be computed utilizing (i) the results of DesCap’s
operations for each PreClosing Date Reporting Period as reflected in the
financial information covering such period prepared for, by or on behalf of
DesCap that most closely approximates the financial information referenced in
subsections 5.03(b) and 5.03(c), as applicable as adjusted to add back the
actual compensation expenses paid to the individuals set forth in the definition
of “Employment Contracts” for the period in question less the amount required to
be paid to these individuals under the terms of the Employment Contracts for a
period of equal length, and (ii) the results of Borrower’s operations for each
PreClosing Date Reporting Period as reflect in the financial information
referenced in subsections 5.03(b) and 5.03(c), as applicable.







ARTICLE III




REPRESENTATIONS AND WARRANTIES




The Borrower represents and warrants to the Bank as follows:




3.1

Representations and Warranties in the Original Agreement.  The representations
and warranties of the Borrower contained in the Original Agreement were true,
correct and complete as and when made and, are true, correct and complete in all
material respects as of the date hereof as if made on the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

3.2

Authority, Etc.  The execution and delivery by the Borrower of this Amendment
and the performance by the Borrower of all of its agreements and obligations
under this Amendment and the Original Agreement (i) are within the corporate
authority of the Borrower, (ii) have been duly authorized by all necessary
corporate proceedings by the Borrower, (iii) do not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which the Borrower is subject or any judgment, order, writ, injunction,
license or permit applicable to the Borrower, and (iv) do not conflict with any
provision of the corporate charter or by-laws of, or any agreement or other
instrument binding upon, the Borrower.

3.3

Enforceability of Obligations.  This Amendment and the Original Agreement
constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, except as enforcement of
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting enforcing of creditors’ rights
generally.

3.4

No Default.  After giving effect to this Amendment, no Default or Event of
Default exists under the Original Agreement or the Note.




ARTICLE IV




MISCELLANEOUS

4.1

Continued Effectiveness.  Notwithstanding anything contained herein, the terms
of this Amendment are not intended to and do not serve to effect a novation as
to the Original Agreement.  The Parties expressly do not intend to extinguish
the Original Agreement. Instead, it is the express intention of the Parties to
reaffirm the indebtedness created under the Original Agreement (including,
without limitation, the Note) and the other documents contemplated thereby and
to reaffirm the rights and obligations contained therein. The Original Agreement
as amended hereby and each of the other documents contemplated thereby shall
remain in full force and effect. Except as herein amended, the Original
Agreement shall remain unchanged and in full force and effect, and is hereby
ratified in all respects. All of the representations, warranties and covenants
contained in the Original Agreement and in this Amendment shall survive the
execution and delivery of this Amendment.




4.2

References.  Any reference to the Original Agreement contained in any notice,
certificate, or other document executed concurrently with or after the execution
and delivery of this Amendment shall be deemed to include the amendments
contained in this Amendment unless the context shall otherwise require.




4.3

Headings/Counterparts.  The headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
  This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed shall be an original, but all the counterparts shall together
constitute one and the same instrument.




4.4

GOVERNING LAW.  THIS AMENDMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  




5.5

Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Northern District of New York, and appellate
courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same.




5.6

Acknowledgments.  The Borrower hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this amendment and the other Loan Documents;

(b)

the Bank has no fiduciary relationship with or duty to the Borrower arising out
of or in connection with this amendment or any of the other Loan Documents, and
the relationship between the Bank, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Banks or
among the Borrower and the Banks.




5.7

Severability.  Any provision of this amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




5.8

Expenses.  Upon the execution hereof the Borrower will pay to or as directed by
the Bank the fees and disbursements of their respective counsel in connection
with this Amendment.  




5.9

WAIVERS OF JURY TRIAL.  THE BORROWER AND THE BANK HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.




[The Remainder of this Page is Intentionally Blank]






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective officers hereunto duly authorized as of the date
first above written.







FIRST ALBANY COMPANIES INC.







By: /S/ STEPHEN P. WINK

Name:  Stephen P. Wink

Title:    Executive Managing Director,

General Counsel, Secretary




KEY BANK NATIONAL ASSOCIATION










By: /S/ RICHARD C. VAN AUKEN

Name:  Richard C. Van Auken

Title:

Senior Vice President